Citation Nr: 0711628	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-18 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.   
 
2.  Entitlement to service connection for a low back 
disability.   
 
3.  Entitlement to service connection for pain in the hips 
and legs with numbness.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1971 to May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO rating decision which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a low 
back disability.  Service connection for pain in the hips and 
legs with numbness was also denied at that time.  

An April 2005 RO decision (issued in a statement of the case) 
reopened and denied the veteran's claim for service 
connection for a low back disability.  In September 2006, the 
veteran testified at a Travel Board hearing at the RO.  

In January 2007, the Board requested a Veterans Health 
Administration (VHA) opinion and the VHA opinion was received 
in January 2007.  In January 2007, the veteran and his 
representative were provided with a copy of the VHA opinion.  
No additional evidence was submitted in response, although 
the veteran offered additional written argument.  In March 
2007, the veteran's representative essentially waived agency 
of original jurisdiction review.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The Board notes that the April 2005 RO decision (issued in a 
statement of the case) reopened the veteran's claim for 
service connection for a low back disability and denied that 
claim on a de novo basis.  However, service connection for a 
low back disability was previously denied, including in a 
final August 1987 RO decision.  Therefore, the Board must 
address whether the veteran has submitted new and material 
evidence to reopen his claim for service connection for a low 
back disability.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

The issue of entitlement to service connection for pain in 
the hips and legs with numbness is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for a low back disability in August 1987, 
and the veteran did not appeal.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  

3.  Low back problems during service were acute and 
transitory and resolved without residual disability.  The 
veteran's current low back disability began many years after 
service and was not caused by any incident of service.  


CONCLUSIONS OF LAW

1.  The August 1987 RO decision that denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for a low back disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).  

3.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a November 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  A letter 
advising the veteran of the evidence needed to establish a 
disability rating and effective date was issued in March 
2006.  Additionally, the Board notes that in a March 2007 
response, the veteran indicated that he was submitting the 
enclosed argument and/or evidence and requested that his case 
be remanded for agency of original jurisdiction review.  
However, the Board notes that the veteran only submitted 
further argument and did not submit any additional evidence 
in support of his claim.  Also, the Board observes, as noted 
previously, that the veteran's representative has already 
essentially waived agency of original jurisdiction review as 
to the January 2007 VHA opinion obtained in this matter.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records; post-service private and 
VA treatment records, including examination reports; 
treatment records from medical facilities at Minot Air Force 
Base; and a VHA opinion.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, including those 
raised at the September 2006 Board hearing; service medical 
records; post-service private and VA treatment records, 
including examination reports; treatment records from medical 
facilities at Minot Air Force Base; and a VHA opinion.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

I.  New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO initially denied service connection for a low back 
disability in August 1972.  An application to reopen a claim 
for service connection for a low back disability was denied 
in August 1987.  Those decisions were not appealed and are 
considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the August 1987 RO 
decision included the veteran's service medical records; 
post-service private treatment records, a VA examination 
report; and the veteran's own statements.  The RO initially 
denied service connection for a low back disability in August 
1972 on the basis that the veteran's low back injury during 
service was an acute condition from which he made a complete 
recovery.  The RO noted that a VA examination included an 
opinion by the examiner that the veteran had a normal back.  
In August 1987, the RO denied an application to reopen a 
claim for service connection for a low back disability on the 
basis that the service medical records submitted by the 
veteran were duplicates of previously considered evidence and 
that no new and material evidence had been received to 
establish that the veteran had a low back injury during 
service.  The RO indicated that the veteran's current low 
back disability arose after the veteran's discharge from 
service and was post-service in origin.  

The veteran's service medical records indicate that he was 
treated for low back complaints during service.  A December 
1971 treatment entry noted that the veteran stated that he 
was "trapped" between two  trucks that morning.  It was 
noted that he had slight mid-abdominal pain, but that he was 
otherwise asymptomatic.  The examiner reported that the 
veteran's abdomen was soft and non-tender, that his chest was 
within normal limits, and that there was no palpable 
fracture.  The pelvis was reported to be "OK.".  When the 
veteran was seen two days later, it was indicated that he 
complained of mid-line low back pain.  It was reported that 
he had point tenderness over L-5 and that spine films showed 
what looked like a compression fracture of L-5.  It was also 
noted that the veteran was referred to orthopedics for an 
evaluation.  

A December 1971 consultation report noted that the veteran 
had been caught between two trucks two days earlier and that 
X-rays revealed a questionable fracture at L5.  It was 
reported that the veteran was asymptomatic except for his 
left hip, which had a contusion, and point-tenderness in the 
lumbosacral area.  The examiner stated that X-rays of the 
lumbosacral spine and left hip were negative for a fracture.  
It was noted that the veteran would be confined to quarters 
to rest for two days.  On a medical history form at the time 
of the March 1972 separation examination, the veteran checked 
that he had recurrent back pain.  The reviewing examiner did 
not refer to any problems, including back problems.  The 
objective March 1972 separation examination report included a 
notation that the veteran's spine and other musculoskeletal 
systems were normal.  

A June 1972 post-service VA general medical examination 
report noted that the veteran reported that he suffered a low 
back injury in December 1971 when he was caught between two 
trucks and that he presently complained of lower back pain.  
An X-ray, as to the veteran's lumbar spine, was normal.  The 
diagnosis was a normal back.  

Additional post-service private treatment records showed 
treatment for variously diagnosed low back problems, as well 
as possible intercurrent back injuries.  

A June 1975 treatment entry, apparently from a medical 
facility at Minot Air Force Base, noted that the veteran 
complained of trauma to his tailbone.  The impression was a 
bruised coccyx.  A June 1979 private treatment report from 
the Family Practice Center noted that the veteran reported 
that he had been having a stiff neck about six days earlier 
and that it resolved, but then recurred, the previous day.  
He reported that the stiffness extended down into his back.  
The assessment was muscle spasm, back.  

Private records dated in November 1980 reported that the 
veteran complained of low back pain, due to the type of work 
he was doing.  

A November 1982 report from Renville Bottineau Memorial 
Hospital indicated that the veteran stated that he fell on 
the ice injuring the back part of his left hip.  It was noted 
that the pain and tenderness in the left lumbosacral and left 
hip regions.  The diagnosis was rule out fracture.  A 
November 1982 summary report apparently from McHall Hospital 
noted a provisional diagnosis of rule out fracture and 
internal injuries.  The final diagnoses were sprain of the 
lower back with muscle spasm, status post trauma, and rule 
out intra-abdominal injury.  A secondary diagnosis of 
possible of fracture of the lateral process of L3 was noted.  

A May 1984 report from the Family Practice Center noted that 
the veteran complained of back pain and stated that he had 
lifted heavy materials up to 800 pounds the previous week.  
It was noted that he related his original back injury to the 
Army when he was crushed between two vehicles.  He reported 
that he apparently had a fracture at L3.  He stated that 
since then, he had suffered intermittent back pain.  The 
assessment included back pain, musculoskeletal.  An August 
1984 X-ray report from the St. Joseph's Hospital Radiology 
Department, as to the veteran's lumbosacral spine, indicated, 
as to clinical information, that the veteran had back strain 
with an old L3 injury.  The report specifically noted that 
the study looked normal and that although the history stated 
that there was an old L3 injury, there was no evidence of any 
abnormality at L3 or anywhere else.  It was reported that the 
veteran had a history of numerous back injuries.  

A September 1986 report from Trinity Medical Center noted 
that the veteran reported that he had an onset of bilateral 
back and flank pain the previous night that was described as 
a sharp intense pain.  It was noted that the veteran had a 
history of muscle spasms in his back secondary to an injury 
sustained in 1970 at which time he had an injury of the L5 
vertebra.  The impression was bilateral flank pain and rule 
out pyelonephritis, renal lithiasis, or musculoskeletal 
etiology.  A May 1987 computed tomography report from such 
facility indicated, as to a conclusion, that there was strong 
evidence suggesting a mid-line to left sided L5-S1 
herniation, mild bulging of the L4-L5 disc, and a normal L3-
L4 level.  

The evidence received since the August 1987 RO decision 
includes duplicate copies of some private treatment records, 
additional private and VA treatment records, including 
examination reports; treatment records from medical 
facilities at Minot Air Force Base; a VHA opinion; and 
statements and testimony of the veteran.  These records 
contain evidence of treatment, including recent treatment, 
for variously diagnosed low back problems as well as evidence 
of possible additional intercurrent back injuries.  

A February 1988 entry from the Family Practice Center noted 
that the veteran hurt his back crawling into a missile 
capsule.  It was noted that he had a history of back problems 
with an onset in approximately 1972 when he was crushed 
between two trucks in Korea.  He stated that after reviewing 
his records, he found that there was a cracked vertebra noted 
on an X-ray at that time.  The report indicated that since 
then the veteran had suffered numerous instances of minor 
trauma to his back.  The assessment was acute muscle spasm, 
lower back.  

A February 1990 treatment entry from Trinity Medical Center 
indicated that the veteran was experiencing significant back 
pain and was unable to move his trunk in any plane without 
significant pain.  An August 1990 note from R. L. Mehta, 
M.D., noted that the veteran was seen complaining of pain in 
his back and related an assessment of lumbar disc disease or 
sciatica.  A June 1992 treatment entry from Minot Air Force 
Base noted that the veteran had a herniated disc at L4 and 
that he had first injured his back in 1973 while pushing and 
pulling a food cart with an average weight of 1000 pounds.  
The assessment was chronic back strain with right leg 
sciatica.  

A November 1992 statement from H. R. Boyd, M.D., noted that 
the veteran suffered an accident in January 1992.  It was 
reported that in the course of his occupation, the veteran 
was knocking down a cinder block wall with a sledge hammer 
when he developed pain in his lower back with muscle spasms.  
Dr. Boyd referred to a July 1992 magnetic resonance imaging 
(MRI) study that showed evidence of degenerative disc changes 
with dehydration of both the L4-L5 and L5-S1 levels and that 
there was a small protrusion of the disc at both levels.  Dr. 
Boyd commented that he felt the patient's complaints were 
related to his injury of January 1992 and represented an 
aggravation of his pre-existing degenerative disc disease.  

A February 2003 treatment entry from the Trinity Medical 
Center noted that the veteran suffered a recent injury to his 
back lifting an object into a truck and that he had back 
spasms.  An August 2003 report from the Trinity Health 
Center-Medical Arts noted that the veteran was injured at his 
job at a civil service employment position in February 2003, 
and had requested completion of forms for Federal Worker's 
Compensation.  The assessment was low back pain.  

A December 2004 statement from Dr. Mehta indicated that he 
had been treating the veteran for at least twelve to thirteen 
years for a history of low back pain.  It was noted that the 
veteran gave a history of an injury when he was in the 
military in 1971 when he was crushed between two trucks and 
that he had ongoing problems of back pain since that time.  
Dr. Mehta stated that after reviewing the veteran's old chart 
which he brought from the military as well as his own 
records, it was his opinion that it was at least as likely as 
not that the veteran's condition of back pain resulted from 
the injury he received in December 1971 when he was in the 
military.  

A July 2006 statement from T. Fife, M.D., indicated that he 
had treated the veteran since June 2006.  Dr. Fife stated 
that, presently, the condition of the veteran's back was 
significant for spinal canal stenosis and degenerative disc 
disease in the low back.  It was reported that the veteran 
had significant degeneration of the disc at L1-L2, L-L5, and 
L5-S1.  Dr. Fife reported that there was also mild to 
moderate narrowing of the spinal canal at the L3 and L4 level 
and mild spinal canal stenosis at the L4, L5 level.  Dr. Fife 
indicated that a complete copy of the veteran's service 
medical records was available to him, to include the initial 
visit and the initial injury in December 1971 when he was 
caught between two trucks.  It was noted that X-rays were 
done at the time that showed no evidence of a fracture, but 
that he was unable to find any initial significant follow-up 
X-rays or MRI or computed tomography scan.  

Dr. Fife commented that it had been well documented in the 
veteran's records, both his service records and the records 
there available from various physicians over the years, 
showing back pain and numerous hospital stays and clinic 
visits.  Dr. Fife stated that the veteran initially 
experienced an injury with the potential of doing significant 
damage that may not have shown up initially on X-rays and 
that no computed tomography scans were done until a 
significant amount of time later.  Dr. Fife stated that with 
the well documented history of pain, hospital visits, 
inpatient hospital visits, and multiple clinic visits, for 
the same and now and without significant injuries along the 
way, one could only conclude that the condition of the spine 
and the chronic pain that the veteran suffered presently 
stemmed from the initial injury and exacerbations thereof.  

In an August 2006 statement, Dr. Fife stated that he had 
reviewed the records from December 1971, in particular the 
incident where the veteran was trapped between two trucks.  
Dr. Fife stated that the initial exam at that time had very 
limited notes in terms of what was done at the time from a 
primary care standpoint on December 20th and 22nd in 1971 and 
the orthopedic referral that was conducted on the 22nd.  Dr. 
Fife stated that his biggest concern was that the injury was 
certainly capable of significant effects on the veteran's 
spine and that the primary physician was questioning a 
compression fracture both by examination and point tenderness 
and a compression fracture to L5.  It was noted that 
subsequent films were thought to be negative.  Dr. Fife 
commented that clearly with the incident at hand, the fact 
that they were questioning a compression fracture showed the 
significant nature of the event and that the seriousness of 
the original incident should not be in question.  

A January 2007 VHA opinion from a VA chief of orthopedic 
surgery noted that he had reviewed all of the medical records 
with reference to the veteran's active service from January 
1971 to May 1972.  The physician discussed the veteran's 
medical records in detail including his service medical 
records, an August 1972 VA examination report, X-rays of the 
veteran's spine in 1984, etc.  The physician stated that it 
was not until July 1992, twenty years after the veteran's 
line of duty injury, that his MRI was positive for multi-
level disc degeneration with a protrusion at L5-S1.  The VA 
physician also referred to the veteran's interim documented 
back injuries in 1982, May 1984, February 1990, August 1990, 
January 1992 and February 2003 (generally the result of heavy 
labor).  The physician indicated that it was understandable 
that the physicians, Dr. Fife and Dr. Mehta, might attempt to 
help their patient by opining that the spine symptoms for 
which they were seeing him stemmed from his injury three 
decades earlier.  The physician commented that, however, the 
primary records suggested no significant spine injury 
whatsoever.  The physician indicated that there was no 
medical basis for the veteran's claim.  

The Board observes that in the evidence available at the time 
of the August 1987 RO decision, there was no evidence 
relating any currently diagnosed low back disability to the 
veteran's period of service.  As noted previously, the 
initial August 1972 RO decision denied service connection on 
the basis that the low back injury during service was an 
acute condition from which the veteran made a complete 
recovery.  The August 1987 RO decision denied an application 
to reopen service connection for a low back disability on the 
basis that no new and material evidence had been obtained to 
establish that the veteran had a low back injury during 
service and that the veteran's current low back disability 
arose post-service.  

The veteran is clearly shown to have a current low back 
disability.  Additionally, the December 2004 statement from 
Dr. Mehta and the July 2006 statement from Dr. Fife indicate 
that the veteran's current back disability resulted from an 
injury in service.  Such evidence obviously raises a question 
of a possible relationship between the veteran's current low 
back disability and his period of service.  The evidence will 
be considered credible for the purposes of determining 
whether new and material evidence has been submitted.  

The Board finds that the December 2004 statement from Dr. 
Mehta and the July 2006 statement from Dr. Fife are evidence 
that is both new and material because such evidence is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate his claim, and raises a reasonable 
possibility of substantiating the claim.  New evidence is 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
convince the Board to grant a claim.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Board concludes that evidence 
submitted since the August 1987 RO decision is new and 
material, and thus the claim for service connection for a low 
back disability is reopened.  This does not mean that service 
connection is granted.  Rather, the merits of the claim for 
service connection will have to be reviewed on a de novo 
basis, as addressed below.  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  
Additionally, the discussion in the statement of the case 
considered the veteran's claim on the merits.  Also, the 
veteran has provided arguments addressing his claim on the 
merits.  The Board therefore finds that, given that the 
veteran had adequate notice of the applicable regulations, he 
would not be prejudiced by the Board's review of the merits 
of the claim at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including 
arthritis, will be presumed to have been incurred in service 
if they are manifest to a compensable degree within the first 
year following active service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

As noted above, the veteran's service medical records 
indicate that he suffered a low back injury in December 1971 
when he was trapped (not crushed as the veteran claims) 
between two trucks.  However, an actual chronic low back 
disability was not diagnosed or shown to be present during 
service and this fact provides negative evidence against this 
claim.  

A post-service June 1972 VA general medical examination 
report noted that the veteran complained of lower back pain 
and that an X-ray, as to the lumbosacral spine was normal.  
The diagnosis was a normal back.  In fact, the first post-
service clinical evidence of record of any diagnosed chronic 
low back problem is in June 1979, many years after the 
veteran's period of service.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  

A June 1979 report from the Family Practice Center related an 
assessment of muscle spasm back.  As indicated above, 
subsequent post-service clinical evidence shows treatment for 
variously diagnosed low back problems, including degenerative 
disc disease.  Such evidence also shows multiple intercurrent 
injuries, which precipitated the need for treatment.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that there are multiple entries in private 
treatment records referring to low back problems beginning 
during the veteran's period of service.  For example, a May 
1984 report from the Family Practice Center noted that the 
veteran related his original back injury to the Army.  A 
September 1986 report from Trinity Medical Center note that 
the veteran had a history of muscle spasms in the back 
secondary to an injury sustained in 1970 with an injury to 
the L5 vertebra.  Additionally, a February 1988 entry from 
the Family Practice Center noted a history of back problems 
with an onset in approximately 1972 when he was crushed 
between two trucks.  However, such references were apparently 
based solely on a history provided by the veteran and are not 
probative in linking any present low back disability with 
service.  See Reonal v. Brown, 5 Vet.App. 458 (1995).  

The December 2004 statement from Dr. Mehta indicated that 
after reviewing the veteran's old chart from the military as 
well as his own records, it was his opinion that it was at 
least as likely as not that the veteran's condition of back 
pain resulted from the injury he received in December 1971 
when he was in the military.  Although an examiner can render 
a current diagnosis based on his examination of a claimant, 
without a thorough review of the record, his opinion 
regarding etiology can be no better than the facts alleged by 
the claimant.  See Swann v. Brown, 5 Vet.App. 229 (1993).  
The Board notes that there is no indication that Dr. Mehta 
reviewed the veteran's entire claims file in providing his 
opinion.  Nor did he comment in any way on the effect of the 
numerous post-service back injuries the veteran sustained.  
Given such circumstances, his opinion has little probative 
value in this matter.  

Additionally, in a July 2006 statement, Dr. Fife indicated 
that one could only conclude that the condition of the 
veteran's spine and the chronic pain that he suffered from 
presently stemmed from the initial injury and exacerbations 
thereof.  The Board notes that although Dr. Fife referred to 
a review of the veteran's service medical records and some 
additional post-service medical records, he apparently did 
not review the veteran's entire claims file.  In fact, it is 
unclear from his statement what post-service medical records 
were actually reviewed.  Moreover, Dr. Fife based his opinion 
on a supposition that the veteran had no other significant 
injury "along the way."  Such supposition is clearly 
incorrect.  Therefore, Dr. Fife's opinion also has little 
probative value in this matter.  See Swann v. Brown, 5 
Vet.App. 229 (1993).  The August 2006 statement from Dr. Fife 
essentially reiterated the opinion from July 2006.  

Conversely, the VHA opinion from a VA physician discussed the 
veteran's medical record in detail.  The physician discussed 
the veteran's service medical records and post-service 
medical records including his intercurrent injuries.  The 
physician also referred to the statements from Dr. Mehta and 
Dr Fife.  The physician specifically indicated that the 
primary records suggested no significant spine injury 
whatsoever during service and that there was no medical basis 
for the veteran's claim.  The Board notes that the physician 
did indicate that multi-level disc degeneration with a 
protrusion at L5-S1 was first shown in July 1992, twenty 
years after the veteran's line of duty injury.  However, a 
May 1987 computed tomography scan did refer to disc bulging 
at L4-L5, etc.  The Board observes that such report was still 
more than 15 years after the veteran's period of service and, 
overall, the VHA opinion is much more detailed and included 
more support for its conclusions than the opinions from Dr. 
Mehta and Dr. Fife.  Therefore, the Board finds that the VHA 
opinion is the most probative in this matter.  See Wensch v. 
Principi, 15 Vet.App. 362 (2001).  

The most probative medical evidence does not suggest that the 
veteran's low back disability is related to his periods of 
service.  In fact, the probative medical evidence provides 
negative evidence against this finding, indicating that the 
veteran's present low back disability began years after his 
period of service, without any relationship to service.  
There are also multiple intercurrent back injuries of record.  

The veteran has alleged in statements and testimony that his 
low back disability had its onset during his periods of 
service.  However, the veteran, as a layman, is not competent 
to give a medical opinion on the diagnosis or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that the veteran's low back problems during service were 
acute and transitory and resolved without residual 
disability, and that the current low back disability began 
years after the veteran's period of service and was not 
caused by any incident of service.  Thus, the Board concludes 
that a low back disability was not incurred in or aggravated 
by service.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

The claim for service connection for a low back disability is 
reopened, and to that extent only, the benefit sought on 
appeal is granted.  

Service connection for a low back disability is denied.  


REMAND

The Board notes that an April 2004  RO decision denied 
service connection for a disorder characterized as pain in 
the hips and legs with numbness.  

In January 2005, the RO received a statement from the veteran 
that expressed his disagreement with that determination.  The 
Board notes that the RO has not issued a statement of the 
case as to the issue of entitlement to service connection for 
a disorder characterized as pain in the hips and legs with 
numbness.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus this 
claim is being remanded for issuance of a statement of the 
case and to give the veteran the opportunity to complete an 
appeal.  38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 19.26 
(2005); See Manlincon v. West, 12 Vet.App. 238 (1999).  

Accordingly, this issue is REMANDED for the following:  

Issue a statement of the case to the 
veteran and his representative on the 
issue of entitlement to service connection 
for pain in the hips and legs with 
numbness.  If, and only if, the veteran 
completes an appeal of this issue, the RO 
should return the case to the Board for 
appellate review of the issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


